Opinion op the Court by
Judge Thomas
Dismissing appeal.
This equity action was filed in tbe Cumberland circuit eour't by tbe board of education of tbat county against J. G-. Jones, county judge of tbe county, on June 22,1920, in wbicb plaintiff sought a mandatory injunction commanding defendant, as chairman of the fiscal court of the county, to call a special session of that court for tbe purpose of making an additional levy of taxes, in order to meet tbe requirements imposed by chapter 36, 1920' 'Session Acts, page 148. A demurrer was filed to the petition, wbicb was sustained, and plaintiff declining to plead further it was dismissed with a sustained prayer by plaintiff for an appeal to this court, wbicb was perfected by filing tbe transcript with tbe clerk of this court on September 30,1920.
On tbe 10th day of July, 1920, and before tbe action of tbe court on tbe demurrer in the instant case, plaintiff filed another equity suit in tbe same court against tbe county judge and the other members of tbe fiscal court of tbe county, wherein it sought tbe identical relief as prayed for in tbe first, or instant case. There was a demurrer filed to tbe latter petition, wbicb was overruled, and tbe defendants therein declining to plead, tbe injunctive relief sought was granted against them, and upon an *604appeal to tills Court the judgment was affirmed in an opinion reported in 191 Ky. 263.
We are, then, presented with the situation wherein the appellant on this appeal is seeking an adjudication of the same matters and against the same parties which it obtained finally more than one year ago. Just why the demurrer was sustained to the petition in this case, we are not informed, hut possibly it was because the fiscal court and its other members were not made parties defendant, which omission, however, furnished grounds for a special and not a general demurrer. But, whatever the grounds, this court will take judicial notice of its own opinions, and will protect itself from the burden of reconsidering the same questions between the same parties seeking the same relief in another and independent action. Since, therefore, the entire relief sought in this case was obtained through the opinion, supra, of this court, the questions now presented became and are moot, there being no actual controversy between the parties but only a pretended one, the former opinion having settled the only actual controversy arising out of the same alleged facts.
Nothing remains, therefore, but to dismiss the appeal, (Benton, County Clerk v. Clay, 192 Ky. 497, and cases therein referred-to), and it is so ordered.